Citation Nr: 0425096	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-02 611	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Subsequently, in April 2002, the veteran's claims 
folder was transferred to the RO in St. Petersburg, Florida.  
At present, the case is before the Board for appellate 
adjudication.

In addition, the Board notes that in an April 1998 rating 
decision, the veteran was denied service connection for a 
scar of the left leg, hepatitis and bilateral foot disorders.  
Following receipt of the veteran's notices of disagreements 
dated June and August 1998, the RO issued a statement of the 
case in April 1999.  However, as the veteran submitted his 
substantive appeal in July 2000, more than one year after the 
April 1998 rating decision and more than 60 days after the 
April 1999 statement of the case, he failed to submit a 
timely appeal.  See 20.302 (2003).  Subsequently, in a July 
2000 RO letter, the veteran was notified of his failure to 
submit a timely appeal.  Hence, the only issue currently 
before the Board is that set forth in the title page of this 
decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  Manifestations of the service-connected PTSD include 
disturbed sleep, difficulty with ongoing nightmares or 
flashbacks, difficulties with concentration, irritability, 
social isolation, impaired relationships with others at work, 
intrusive thoughts of avoidance of reminders of war, paranoid 
ideations, hypnogogic hallucinations and a Global Assessment 
of Functioning (GAF) score of 45, resulting in severe social 
and occupational impairment with reduced reliability and 
productivity.

3. The veteran's PTSD is not productive of total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 70 percent disability rating for service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via the various RO letters, and supplemental 
statements of the case issued from 2000 to 2003.  In 
addition, via September 2002 and May 2003 RO letters, and the 
January 2003 supplemental statement of the case, the veteran 
was provided with specific information concerning changes in 
the law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including all relevant treatment records and examination 
reports.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim on appeal.  In particular, the RO asked the veteran 
to tell VA about any additional information or evidence that 
the veteran wanted VA to try and get for him and to send VA 
the evidence that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statement of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

Further, in reviewing the AOJ determination on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By information letters, and supplemental 
statements of the case, he has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the claimant would provide.  Thus, the Board finds 
that there has been no prejudice to the claimant that would 
warrant further notification or development.  As such, the 
claimant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

In this case, in a December 1992 rating decision, the veteran 
was granted service connection for PTSD and was assigned a 10 
percent rating, effective March 1992, under Diagnostic Code 
9411.  Subsequently, in an April 1998 rating decision, the 
veteran's award was increased to a 50 percent rating, 
effective October 1997.  At present, the veteran is seeking 
an increased rating in excess of 50 percent. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
the revised schedular criteria, a 50 percent schedular 
evaluation contemplates reduced reliability and productivity 
in occupational and social situations due to such 
symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes a June 1992 VA examination report which shows the 
veteran was diagnosed with PTSD, and an October 1997 VA 
examination report which indicates he was diagnosed with PTSD 
with depression and was assigned a GAF score of 55, which 
according to the DSM-IV, equates to moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

Additional medical records show that the veteran has been 
treated at various VA Medical Centers, including in Brooklyn, 
New York, and Miami, since 1994 to the present.  
Specifically, November 1997 notations show he had signs and 
symptoms of PTSD with depression for the prior 27 years.  
December 1997 notation shows a diagnosis of PTSD with severe 
depression and a GAF score of 51, which is the same as 
described above for a GAF score of 55.  And, January 1998 
notations further confirm the December 1997 diagnosis.

September 1999 records from the Staten Island Readjustment 
Counseling Center show the veteran was diagnosed with major 
depressive disorder, recurrent, severe without psychotic 
features; and chronic PTSD delayed onset.  The veteran's PTSD 
and comitant depression and panic disorder had influenced all 
aspects of the veteran's work and social life in a 
detrimental way, and his depressive episode at this time was 
deemed partially due to the intense nature of the traumatic 
material which was being dealt with in therapy.

August 1999 and 2000 statements from F.C., the veteran's 
supervisor, indicates that the veteran was assigned modified 
duties due to his PTSD, which limited his contact with 
patients and had mostly contact with administrative 
personnel.  And, a June 2001 statement from T.T., notes the 
veteran was employed as a police officer for a VA hospital, 
and that he was reassigned as a dispatcher.

An August 2000 VA examination report notes the veteran had 
startled response and was hypervigilant.  He was very 
depressed, agitated and was becoming increasingly withdrawn 
and isolated.  As a result of his anger and sleep related 
problems, he had short term memory lapses and poor focus 
attention, which jeopardized his job.  Also his marriage (the 
4th) of several months old was in jeopardy due to his rage, 
depression, and withdrawal from his wife.  The veteran was 
further noted to be guilty ridden, and to have disabling 
panic attacks with increasingly negatively impacting set of 
PTSD symptoms.  In the examiner's opinion, the veteran was 
clearly deteriorating in his ability to maintain personal 
self control.  His PTSD symptoms had worsened with severe 
impact on his job and his marriage.  Lastly, the examiner 
noted that the veteran should not work as he was fragile in 
his ability to control his rage and his anxiety.  The veteran 
was diagnosed with PTSD, and was assigned a GAF score of 47 
which, according to the DSM-IV, equates to serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

In addition, the VA medical records include May 2002 
notations which indicate he was very depressed, was unable to 
concentrate, had trouble remembering, and had intrusive 
thoughts, flashbacks, nightmares, hypervigilance and startled 
response.  The notes also indicate the veteran frequently 
obsessed, had major guilt for combat, had difficulty with 
intimacy, had many unresolved conflicts/ambivalences, and was 
unable to retain gainful employment on any consistent basis.  
The veteran was diagnosed with PTSD, and was assigned was 
assigned a GAF score of 40 which, according to the DSM-IV, 
equates to some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

A December 2002 VA examination report notes the veteran was 
alert and oriented times three, well nourished, well 
developed, casually dressed, slightly disheveled in 
appearance, making good eye contact, cooperative and in no 
acute distress.  The veteran had blunt affect, anxious mood, 
and clear and coherent speech which was goal oriented.  Also, 
he had no flight of ideas or looseness of association, had 
suicidal thoughts without intent, did not have homicidal 
ideations, and did not have auditory/visual hallucinations or 
delusions.  His judgment was fair.  In addition, the examiner 
noted that the veteran had disturbed sleep, nightmares, 
hypervigilance, hyperarousal, intrusive thoughts of avoidance 
of reminders of war, irritability, social isolation, and 
impaired relationships with others at home and at work.  The 
veteran's symptoms seemed to interfere with relatedness to 
others, his sleep and his sense of well being.  The veteran 
was diagnosed with moderate to severe PTSD, and was assigned 
a GAF score of 50.   

Additional VA medical notations dated March 2004 indicate the 
veteran was pleasant, calm and cooperative.  He was well 
groomed and appropriately dressed.  His mood was still 
irritable, and his affect was congruent with his mood.  He 
had clear, coherent and goal oriented speech; did not have 
delusions or suicidal/homicidal ideations or plans, although 
admitted to hypnagogic hallucinations.  He also had some 
paranoid ideations, but no other delusional thoughts.  He 
presented no evidence of overt psychosis, extra pyramidal 
movements, dyskinesia, or major cognitive changes.  His 
insight and judgment were fair to good.  The veteran was 
diagnosed with PTSD, and was assigned a GAF score of 45 
which, according to the DSM-IV, equates to serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

Upon a review of the evidence, the Board finds that the 
veteran's PTSD has been characterized by suicidal ideation, 
and panic or depression affecting the ability to function 
independently, appropriately, and effectively, inability to 
obtain and maintain substantial gainful employment and 
difficulty (but not inability) with maintaining effective 
relationships.  In addition, the veteran's GAF scores have 
ranged from 40 to 55, which at its lowest range equates to 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  And, at the 
highest range equates to moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

The reports of VA treatment records show that significant 
social and industrial impairment has been present fairly 
consistently since the late 1990's.  The medical evidence 
reflects the veteran's service-connected PTSD is 
characterized by occupational and social impairment with 
deficiencies in most areas.  The veteran's nightmares, sleep 
difficulties, flashbacks, concentration difficulties, and 
irritability certainly interfere with his ability to function 
effectively.

Although he has not shown illogical, obscured, or irrelevant 
speech, or spatial disorientation, the detailed examination 
the veteran was accorded in March 2004 reveals a GAF score of 
45, a score indicative of serious symptoms causing 
significant impairment and social and occupational 
functioning.  Accordingly, with resolution of all reasonable 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for the service-connected 
PTSD.  

The Board concludes, however, that the veteran's PTSD does 
not produce total occupational and social impairment.  The 
veteran has a social relationship with his wife.  He was also 
described as being alert and oriented at the time of the 
March 2004 examination.  The competent medical evidence of 
record does not show that the veteran exhibits a gross 
impairment of thought processes and communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, or memory 
loss for names of close relatives or his own name.  The 
veteran himself has not reported such problems.  The criteria 
for a 100 percent evaluation are therefore not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the 70 percent rating 
granted by the Board in this decision.  The Board 
acknowledges that the veteran's GAF scores have ranged from 
40 to 55.  However, the Board finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to the controlling criteria applicable to the payment 
of monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



